       CaseCase
            2:20-cv-02230-RFB-VCF
                MDL No. 2913 Document
                                  Document
                                      752 Filed
                                           34 Filed
                                                01/06/21
                                                    01/06/21
                                                          PagePage
                                                               1 of 1 of 1




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: JUUL LABS, INC., MARKETING, SALES
PRACTICES, AND PRODUCTS LIABILITY LITIGATION                                           MDL No. 2913
      Perry v. Juul Labs, Inc., et al.,      )
             D. Nevada, C.A. No. 2:20-02230  )


            ORDER LIFTING STAY OF CONDITIONAL TRANSFER ORDER


        A conditional transfer order was filed in this action (Perry) on December 11, 2020. Prior to
expiration of that order’s 7-day stay of transmittal, plaintiff in Perry filed a notice of opposition to
the proposed transfer. Plaintiff subsequently failed to file the required motion and brief to vacate
the conditional transfer order.

       IT IS THEREFORE ORDERED that the stay of the Panel's conditional transfer order
designated as “CTO-50” filed on December 11, 2020, is LIFTED. The action is transferred to the
Northern District of California for inclusion in the coordinated or consolidated pretrial proceedings
under 28 U.S.C. § 1407 being conducted by the Honorable William H. Orrick, III.


                                                       FOR THE PANEL:



                                                        John W. Nichols
                                                        Clerk of the Panel
